Citation Nr: 1404193	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a deviated septum.
 
2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active service from January to July 1991 and from March 1993 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that rating decision, the RO reopened and denied on the merits a claim of service connection for a head injury; and denied service connection for sleep apnea, claimed as due to the head injury or residuals of the head injury. 

Previously, in a November 1997 rating decision the RO denied service connection for a head injury.  Subsequent to the 1997 rating decision, however, a relevant existing service treatment record-that was not previously associated with the Veteran's claim at the time of that rating decision-was associated with the claims file.  Thus, VA cannot treat the present claim as an appeal of a petition to reopen a previously denied claim but, rather, must reconsider the claim previously denied in the November 1997 rating decision.  38 C.F.R. § 3.156(c) (2013).

The scope of the Veteran's claim for service connection for "head injury" includes any residual disability of a head injury that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1(2009).  Accordingly, the issues have been characterized as stated on the title page.

The Veteran testified during a hearing at the RO before a Decision Review Officer in August 2010, and at a Travel Board hearing before the undersigned Veterans Law Judge in November 2013.  Transcripts of those hearings have been associated with the claim file.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's deviated septum is causally related to service.
  
2.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's sleep apnea is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for deviated septum have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
 
2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013). 


Duties to Notify and Assist

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Service treatment records dated in December 1996 show complaints of headaches, and of a sinus problem since the previous October, associated with a history of nose trauma early in October 1996.  Service treatment records in January 1997 show that in order to rule out subarachnoid hemorrhage, a treatment provider ordered a CT (computed tomography) scan of the head, which was conducted in February 1997.  After that CT examination the impression was normal unenhanced CT scan of the head.

An October 2006 private ambulatory sleep study report contains a clinical history that the Veteran manifested snoring, fitful sleep, and witnessed apneas and excessive daytime sleepiness; no co-morbidities noted; and Body Mass Index measured at 32.7.  The report concluded with an interpretation (diagnosis) of mild obstructive sleep apnea, and obesity.

In a March 2010 statement, a VA nurse stated that the Veteran had developed a deviated septum after a traumatic accident on active duty in January 1997; that the Veteran has sleep apnea; and that it is as likely as not, that the deviated septum has contributed to his sleep apnea.
 
Two lay statements received in June 2010 in combination state essentially that the Veteran's sleep apnea began after an accident in which the Veteran and one of the statement providers, E.N. bumped heads during a basketball game, causing the Veteran to receive a seriously bloody nose requiring medical treatment at the emergency room of the Army Medical Center at Fort Campbell, Kentucky.  E.N. stated further that the Veteran complained of still having a headache that worsened requiring a return to the emergency room, when the doctor gave him a head scan and spinal tap to check for whether the Veteran was having a brain bleed.  Months later the Veteran started having sleep apnea symptoms of loud snoring.

During an August 2010 RO Rating Board hearing, the Veteran testified as to the following.  He injured his nose in 1997 when he collided with E.N., bumping heads, during a basketball game.  Due to bleeding from his nose at that time, he went to the emergency room where the doctor told him his nose was broken.  He later developed persistent headache and went back and received a brain scan, and later a CT scan.  Within six months to a year later he was told by his girlfriend that he had the snoring pattern for sleep apnea.  During a November 2018 Travel Board hearing the Veteran testified as to facts consistent with the above testimony.  

The Veteran's testimonies at two hearings are consistent with the evidence on file and further substantiated by the statements from two persons who knew him during service before and after the 1997 injury, and later after service.  His testimony is credible and probative on this element of service connection.  There is probative lay and medical evidence of significant head injury during service requiring CT scan, and competent evidence of a continuity of relevant symptoms since then.  

There is a competent, probative opinion linking both sleep apnea and the deviated septum to the head injury in service.  Of paramount significance, there is no medical evidence to the contrary.    

Based on the foregoing, service connection is warranted for a deviated septum as residual to head injury, and for sleep apnea as residual to head injury or due to the service-connected deviated septum. 


	


ORDER

Entitlement to service connection for a deviated septum is granted.  

Entitlement to service connection for sleep apnea is granted. 
 



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


